DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-12 and 17-34 are pending in the application. Claims 31-34 are newly added.

Claim Objections
Claims 25-30 are objected to because of the following informalities:  
Regarding claim 25, the claim element “the report containing the QoS feedback information” should be replaced with ---the report containing the one or more metric types of the QoS feedback information---.  Appropriate correction is required.
Claims 26-30 depend on claim 25 and, thus, are objected for the same reason as claim 25.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 17, 23, 24, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0082443) in view of Velev et al. (Newly Cited, US 2021/0153070).
Regarding claims 1 and 31, Li discloses or suggests an apparatus and a method for wireless communication, the apparatus and the method comprising:
a processing system in communication with a first interface (see at least paragraphs 94-100, processing subsystem), the processing system configured to:
select, from a variable number of control fields, one or more control fields for inclusion in a frame, each control field comprising a control identifier field and a control information field, the control identifier field including an indicator indicating a type of information for communication is QoS feedback information, the control information field including one or more subfields containing the one or more metric types of the QoS feedback information (see at least paragraphs 83-93 and Table 1, the HE variant HT control field may include one or more fields for inclusion in a frame, each field includes a control identifier and control information, where the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value); and
generate the frame comprising the selected one or more control fields (see at least paragraphs 83-93, the electronic device generates and provides the scheduling request to an access point, where the scheduling request is signaled in MAC frame header, such as a HE variant HT control header or included in a data frame, such as in a MAC header); and
a second interface in communication with the processing system (see at least paragraphs 94-100, networking subsystem), the second interface configured to output the frame for transmission (see at least paragraphs 83-93, the frame is transmitted to the access point).
Li does not explicitly disclose the first interface configured to obtain an indication indicating one or more metric types of a plurality of metric types of Quality of Service (QoS) feedback information. However, Velev discloses or suggests an interface configured to obtain an indication indicating one or more metric types of a plurality of metric types of Quality of Service (QoS) feedback information (see at least paragraphs 45-47, receiving a request to monitor QoS parameters, where the request indicates a specific data connection, one or more QoS parameters to be monitored, and a reporting frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the request as taught by Velev in to the invention of Li in order to improve QoS feedback reporting.

Li further discloses or suggests:
 regarding claims 2 and 32, the QoS feedback information comprises low latency metrics, timing metrics, buffer metrics, or a combination thereof (see at least paragraphs 83-93, the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value);
regarding claims 3 and 33, the low latency metrics include a delay, a delay jitter, an end-to-end latency, a packet loss rate, a data rate, or a combination thereof (see at least paragraphs 83-93, the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value);
regarding claims 4 and 34, the timing metrics include a target transmission time, a target reception time, a periodicity of packet inter-arrival time, or a combination thereof (see at least paragraphs 83-93, the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value);
regarding claim 5, the buffer metrics include a buffer unit aging timer, a buffer overflow flag, a buffer increase rate, or a combination therefor (see at least paragraphs 83-93, the control identifier of value ‘8’ indicates that the control information includes one or more of: a time interval and one or more queue sizes predicted in this time interval);
regarding claim 6, the one or more subfields include instantaneous values for the QoS feedback information, average values over multiple transmit opportunities for the QoS feedback information, average values over multiple beacon intervals for the QoS feedback information, or a combination thereof (see at least paragraphs 83-93, the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value); and
regarding claim 7, the first interface is further configured to output for transmission to or obtain from a wireless node, a second frame including one or more metric types for inclusion in the one or more subfields containing the QoS feedback information (see at least paragraphs 83-93, a management frame can be used to include traffic data-rate information (TDRI) for inclusion in the one or more fields of the HE variant HT control field and, additionally, the scheduling request can be communicated using a MAC frame header of a data frame).

Regarding claim 9, Li discloses or suggests an apparatus for wireless communication, comprising:
a second interface (see at least paragraphs 94-100, networking subsystem) configured to obtain a frame from a first wireless node, the frame including one or more control fields, each control field comprising a control identifier field and control information field, the control identifier field including an indicator indicating a type of information for communication is the QoS feedback information, the control information field including one or more subfields containing the one or more metric types of the QoS feedback information (see at least paragraphs 83-93 and Table 1, the HE variant HT control field may include one or more fields for inclusion in a frame, each field includes a control identifier and control information, where the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value); and
a processing system in communication with the first interface and the second interface (see at least paragraphs 94-100, processing subsystem), the processing system configured to adjust a schedule for transmission based on the QoS feedback information (see at least paragraphs 60, 83, and 84, using the reported QoS or the traffic information, access point can allocate resources to meet the basic data-rate and latency requirements of the electronic device).
Li does not explicitly disclose the first interface configured to output for transmission to a first wireless node an indication indicating one or more metric types of a plurality of metric types of Quality of Service (QoS) feedback information. However, Velev discloses or suggests an interface configured to output for transmission to a first wireless node an indication indicating one or more metric types of a plurality of metric types of Quality of Service (QoS) feedback information (see at least paragraphs 45-47, transmitting a request to monitor QoS parameters, where the request indicates a specific data connection, one or more QoS parameters to be monitored, and a reporting frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the request as taught by Velev in to the invention of Li in order to improve QoS feedback reporting.

Li further discloses or suggests:
regarding claim 10, the first interface is further configured to obtain a second frame from a second wireless node, the second frame including QoS feedback information (see at least paragraphs 54-61 and 83-93, the access point receives the scheduling request included in a frame from a plurality of electronic devices); the processing system is further configured to compare the QoS feedback information from the first wireless node and the second wireless node; and the processing system is further configured to adjust the schedule for transmission based on the comparison of the QoS feedback information from the first wireless node and the second wireless node (see at least paragraphs 54-61, a schedule-based protocol is implemented such that the access point may communicate to one or more electronic devices based at least in part on the transmission schedule, thereby eliminating contention by the electronic devices for the shared communication medium, where an electronic device is scheduled for the shared communication medium over another electronic device);
regarding claim 11, the processing system is further configured to adjust the schedule for transmission by prioritizing transmission to or reception from the first wireless node over transmission to or reception from the second wireless node (see at least paragraphs 54-61, a schedule-based protocol is implemented such that the access point may communicate to one or more electronic devices based at least in part on the transmission schedule, thereby eliminating contention by the electronic devices for the shared communication medium, where an electronic device is scheduled for the shared communication medium over another electronic device (e.g., first wireless node over second wireless node)); and
regarding claim 12, the processing system is further configured to adjust the schedule for transmission by prioritizing transmission to or reception from the second wireless node over transmission to or reception from the first wireless node (see at least paragraphs 54-61, a schedule-based protocol is implemented such that the access point may communicate to one or more electronic devices based at least in part on the transmission schedule, thereby eliminating contention by the electronic devices for the shared communication medium, where an electronic device is scheduled for the shared communication medium over another electronic device (e.g., second wireless node over first wireless node)).

Regarding claim 17, Li discloses or suggests an apparatus for wireless communication, comprising:
a processing system in communication with the first interface, the processing system configured to generate a second frame, the second frame including a report containing one or more metric types of the QoS feedback information (see at least paragraphs 83-93 and Table 1, the HE variant HT control field may include one or more fields for inclusion in a data frame, each field includes a control identifier and control information, where the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value); and
a second interface in communication with the processing system, the second interface configured to output the second frame for transmission (see at least paragraphs 83-93, the frame is transmitted to the access point).
Li does not explicitly disclose a first interface configured to obtain a first frame including a request for one or more metric types of a plurality of metric types of Quality of Service (QoS) feedback information. However, Velev discloses or suggests an first interface configured to obtain a first frame including a request for one or more metric types of a plurality of metric types of Quality of Service (QoS) feedback information (see at least paragraphs 45-47, transmitting a request to monitor QoS parameters, where the request indicates a specific data connection, one or more QoS parameters to be monitored, and a reporting frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the request as taught by Velev in to the invention of Li in order to improve QoS feedback reporting.
Regarding claim 23, Li discloses or suggests that the report containing the QoS feedback information comprises parameters indicative of a delay, a schedule, a buffer overflow, a packet loss, or a combination thereof (see at least paragraphs 83-93 and Table 1, the HE variant HT control field may include one or more fields for inclusion in a frame, each field includes a control identifier and control information, where the control identifier of value ‘7’ indicates that the control information includes one or more of: an average traffic data rate, a minimum in traffic data rate, a nominal packet size, a nominal packet interval, a latency requirement, and a timeout value). 
Regarding claim 24, Li discloses or suggests that the report includes a bitmap containing the QoS feedback information (see at least paragraphs 83-93 and Table 1, control information 812 and 912 include a number of bits constituting a bitmap).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0082443) in view of Velev et al. (Newly Cited, US 2021/0153070), and further in view of Hadavi et al. (US 2015/0334026).
Regarding claim 8, Li, as modified by Velev, discloses all of the subject matter of the claimed invention except the processing system being further configured to normalize one or more values of the QoS feedback information for inclusion in the one or more subfields based on a predetermined range.
Hadavi, from the same or similar fields of endeavor, discloses or suggests normalizing one or more values of the QoS feedback information for inclusion in the one or more subfields based on a predetermined range (see at least paragraph 20, standardizing QoS values into those understood by each network element such that communication paths may be established having a common QoS across all network elements that handle these communication paths, where these network elements are designed and constructed by different vendors and the queueing and scheduling mechanism implemented in each may differ substantially from one other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the normalization technique as taught by Hadavi in to the invention of Li, as modified by Velev, in order to allow network elements designed by different vendors to understand and to have a common QoS (see at least paragraph 20 of Hadavi).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0082443) in view of Velev et al. (US 2021/0153070), and further in view of Ouchi (US 2021/0243792).
Regarding claims 18 and 19, Li, as modified by Velev, discloses all of the subject matter of the claimed invention except that the first frame comprises a trigger frame comprising a QoS Feedback Report (QFRP) trigger frame, a Null Data Packet (NDP) Feedback Report Poll (NFRP) trigger frame, or a Buffer Status Report Poll (BFRP) trigger frame. 
Ouchi, from the same or similar fields of endeavor, discloses or suggests that the first frame comprises a trigger frame comprising a QoS Feedback Report (QFRP) trigger frame, a Null Data Packet (NDP) Feedback Report Poll (NFRP) trigger frame, or a Buffer Status Report Poll (BFRP) trigger frame (see at least Figs. 3A and 3B, and paragraphs 8, 9, and 29-43, a trigger frame may include a trigger type of BFRP, BSRP, or NFRP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the trigger frame as taught by Ouchi in to the invention of Li, as modified by Velev, in order to request data transmission from a terminal.
Regarding claims 20-22, Li, as modified by Velev, discloses all of the subject matter of the claimed invention except that the second frame is included in a trigger-based physical layer convergence protocol data unit (TB PPDU) comprising a High Efficiency TB PPDU (HE TB PPDU) or a Null Data Packet TB PPDU (NDP TB PPDU).
Ouchi, from the same or similar fields of endeavor, discloses or suggests that the second frame is included in a trigger-based physical layer convergence protocol data unit (TB PPDU) comprising a High Efficiency TB PPDU (HE TB PPDU) or a Null Data Packet TB PPDU (NDP TB PPDU) (see at least Fig. 3B and paragraphs 38, 50, and 102-108, HE TB PPDU, or NDP in response to NFRP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ouchi in to the invention of Li, as modified by Velev, in order to achieve optimal utilization efficiency of resource units, based on the resource units indicated in a trigger frame.

Allowable Subject Matter
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/02/2022